Citation Nr: 1724286	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  12-24 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement for service connection for hearing loss.

2.  Whether new and material evidence has been received to reopen the claim of entitlement for service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen the claim of entitlement for service connection for a skin disability of the hands.

4.  Whether new and material evidence has been received to reopen the claim of entitlement for service connection for a skin disability of the feet.

5.  Whether new and material evidence has been received to reopen the claim of entitlement for service connection for migraine headaches.

6.  Whether new and material evidence has been received to reopen the claim of entitlement for service connection for a left knee disability.
7.  Whether new and material evidence has been received to reopen the claim of entitlement for service connection for a right knee disability.

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for a skin condition of the hands, to include dermatitis and eczema.

11.  Entitlement to service connection for a skin condition of the feet, to include dermatitis, eczema and fungal infection.  

12.  Entitlement to service connection for left knee disability, to include as secondary to the service-connected lower back disability.

13.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected lower back disability.

14.  Entitlement to service connection for migraine headaches.

15.  Entitlement to an increased evaluation for the service-connected lumbosacral spine disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to May 1989.

This appeal is before the Board of Veterans Appeals (Board) from rating decisions dated in May 2011and September 2013 before the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) by video teleconference.  A transcript of the hearing has been made and associated with the claims file.

This case was remanded previously, in April 2016, for additional development, including affording the Veteran an opportunity to testify before the Board.  This development having been completed, the claims are now again before the Board.  

The Veteran has sought service connection for various skin conditions, to include fungal infection of the feet and dermatitis of the hands and feet.  The issue has been recharacterized as indicated on the front pages of this decision to more accurately reflect the Veteran's contentions.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

Although the RO determined that new and material evidence had been submitted to reopen the Veteran's claims for service connection for hearing loss, tinnitus, skin conditions of the hands and feet, the Board must determine on its own whether new and material evidence has been submitted to reopen these claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


The Veteran provided waiver of Agency of Original Jurisdiction (AOJ) review of evidence obtained during and after the March 2017 hearing.  See 38 C.F.R. § 19.37 (2016). 

The issues of service connection and an increased evaluation for lumbosacral spine disability are addressed in the REMAND portion of the decision below are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2005, the RO denied the claims for service connection for hearing loss, tinnitus, dermatitis of the feet, and migraines.  The Veteran was notified of that decision but did not initiate an appeal, and new and material evidence was not received within one year of the rating decision.

2.  Some of the evidence received since the May 2005 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for hearing loss, tinnitus, dermatitis of the feet, and migraines.  

3.  In May 2011, the RO declined to reopen the previously denied claim to reopen the claims for service connection for dermatitis of the hands, and left and right knee disabilities.  The Veteran was notified of that decision but did not initiate an appeal, and new and material evidence was not received within one year of the rating decision.

4.  Some of the evidence received since the May 2011 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claim for service connection for dermatitis of the hands, and left and right knee disabilities.

CONCLUSIONS OF LAW

1.  The May 2005 rating decision that denied service connection for hearing loss, tinnitus, skin conditions of the feet, and migraines is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2016).

2.  New and material evidence has been received, and the claims for service connection for hearing loss, tinnitus, skin conditions of the feet, and migraines are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The May 2011 rating decision that declined to reopen the claims for service connection for skin conditions of the hands, and left and right knee disabilities is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2016).

4.  New and material evidence has been received, and the previously denied claims to reopen the claim for service connection for skin conditions of the hands, and left and right knee disabilities is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material

In a May 2005 rating decision, the RO denied claims for a service connection for hearing loss, tinnitus, dermatitis of the feet, migraines, knee disabilities, and a skin condition of the hands.  The Veteran did not timely disagree with this decision and no new and material evidence was received within one year of notice of the decision.  Accordingly, the May 2005 rating decision became final.  

In September 2010, VA received claims to reopen previously denied claims for service connection for hearing loss, tinnitus, knee disabilities, and skin conditions of the hands and feet.  In May 2011, the RO declined to reopen the previously denied claim for service connection for dermatitis of the hands, and left and right knee disabilities.  The Veteran did not timely disagree with this decision and no new and material evidence was received within one year of notice of the decision.  Accordingly, the May 2011 rating decision became final with regard to these two issues.  

However, in June 2011, VA received a notice of disagreement (NOD) with regard to the claim for a skin condition of the feet.  A separate June 2011 statement was received from the Veteran wherein he was seeking a "reevaluation" of his hearing loss and tinnitus.  Although the Veteran did not express disagreement with the May 2011 rating decision that denied his hearing loss and tinnitus, the RO considered the June 2011 statement as a valid NOD, and issued an August 2012 statement of the case, which continued the denials of the claims for hearing loss and tinnitus.  A September 2013 supplemental statement of the case reflects that a timely Form 9 was received in September 2012.  Accordingly, the Board will consider the May 2005 rating decision as the last final decision with regard to the claim for hearing loss and tinnitus.

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  "New evidence" means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a).  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  Id.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness). 

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and it views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Evidence "raises a reasonable possibility of substantiating the claim" if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  See Id., at 120-23.

Additionally, where VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim pursuant to 38 C.F.R. § 3.156(c), as noted above, provided that such records include service records that are related to the claimed in-service event, injury, or disease.

At the time of the May 2005 rating decision, the evidence relative to the hearing loss, tinnitus, dermatitis of the feet, and migraines was comprised of service treatment records and VA examination showing no findings of any skin eruptions, infections, abscesses, ulcers, or unhealed lacerations.  The Veteran's testified concerning his migraine headaches before the RO Hearing Officer in February 1990.  There were no private or VA treatment of record concerning the skin conditions, hearing loss or tinnitus at the time of the May 2005 rating decision; and the Veteran failed to report for a scheduled VA examination. 

Evidence associated with the Veteran's claims since the May 2005 rating decision includes VA examinations, private and VA treatment records, private medical opinions, witness' statements, and the Veteran's testimony before the undersigned VLJ.  This evidence shows, in aggregate, that the Veteran manifests, has been observed to manifest, and/or has been treated for hearing loss, tinnitus, a skin condition of the feet, and migraines and may have a causal relationship to, or have had their onset during, active service.  

After review of the evidence, the Board finds that the evidence submitted since the May 2005 is both new and material.  First, this evidence was not of record at the time of the May 2005 rating decision.  Second, in presenting medical evidence and lay testimony of hearing impairment, a skin condition of the feet, and migraines may have a causal nexus to active service or had their onset during active service, this evidence, when viewed in context with other evidence of record presents a reasonable possibility of substantiating these claims.

Accordingly, the Board finds the petition to reopen the claim for entitlement to service connection for hearing loss, tinnitus, a skin condition of the feet, and migraines is granted.

At the time of the May 2011 rating decision in which reopening the previously denied claims for service connection for a skin disability of the hands, and left and right knee disabilities was denied, the medical evidence included service treatment records, VA examination reports dated in 1989 for General Medical, and private treatment records showing treatment for a skin rash.  VA examination conducted in 1989 showed no skin eruptions, infections, abscesses, ulcers, or unhealed lacerations.  

Evidence associated with the Veteran's claim since the May 2011 rating decision includes VA examinations, private and VA treatment records, private medical opinions, witness' statements, and the Veteran's testimony before the undersigned VLJ.  This evidence shows, in aggregate, that the Veteran manifests, has been observed to manifest, and/or has been treated for a skin condition of the hands, and for left and right knee pain that may have a causal relationship to active service or to the Veteran's service-connected back disability.

After review of the evidence, the Board finds that the evidence submitted since the May 2011 is both new and material.  First, this evidence was not of record at the time of the May 2011 rating decision.  Second, in presenting medical evidence and lay testimony of a skin condition of the hands, and treatment for left and right knee pain that have a causal nexus to active service or had their onset during active service, this evidence, when viewed in context with other evidence of record, presents a reasonable possibility of substantiating these claims.

Accordingly, the Board finds the petition to reopen the claim for entitlement to service connection for a skin condition of the hands, and left and right knee disabilities is granted.


ORDER

New and material evidence having been submitted, the claim for service connection for hearing loss has been reopened.

New and material evidence having been submitted, the claim for service connection for tinnitus has been reopened.

New and material evidence having been submitted, the claim for service connection for a skin condition of the hands has been reopened. 

New and material evidence having been submitted, the claim for service connection for a skin condition of the feet has been reopened.  

New and material evidence having been submitted, the claim for service connection for migraines has been reopened.

New and material evidence having been submitted, the claim for service connection for a left knee disability has been reopened.

New and material evidence having been submitted, the claim for service connection for a right knee disability has been reopened.




REMAND

By the above decision, the Board has reopened the Veteran's previously denied claims for service connection.  In addition, the Veteran has claimed an increased evaluation for his lower back disability.  

However, the Board finds that further development is required prior to the adjudication of these claims.

Concerning the claim for service connection for hearing loss, the Veteran testified in March 2017 before the VLJ that he was exposed to acoustic trauma during active service as a machine gunner and infantryman in the Marines.  

In a March 2017 medical opinion, Dr. I.T. opined that the Veteran's hearing loss is the result of acoustic trauma during active military service.  However, no audiological records were submitted with the March 2017 opinion, and the most recent August 2013VA audiological examination shows that the Veteran does not exhibit hearing loss within the standards of VA regulations.

Concerning the claim for service connection for left and right knee disabilities, the Veteran testified in March 2017 that he felt his knee disabilities were the result of wear and tear due to his duties in the infantry.  VA treatment records reflect that he was first found to exhibit knee pain and to seek treatment for knee problems, and specifically after long term treatment for his service-connected back condition.  

Concerning the claim for service connection for migraine headaches, the Board notes that 2013 and 2016 VA examinations have determined that the Veteran's headache condition pre-existed his entrance into active service and was not aggravated therein.  Yet, review of the service treatment records reveals that the Veteran's 1982 medical examination report at entrance to active service showed no finding of any headaches or condition manifested by headaches.  During active service, the Veteran reported headaches and was found to have vascular headaches.  In the course of treatment, he stated that he had had headaches prior to entrance to active service.  However, these opinions do not provide a sufficient basis upon which to rebut the presumption of soundness and show that there was no aggravation.  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012), aff'd 749 F.3d 1370 (Fed Cir. 2014) and Horn v. Shinseki, 25 Vet. App. 231 (2012).  

Finally, the Veteran testified in March 2017 that he had undergone surgery for his service-connected back condition.

Accordingly, the Board finds that it is necessary to accord the Veteran VA examinations to determine the nature, extent and, where necessary, the etiology of the claimed and service-connected disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Nieves-Rodriguez v. Peak, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Perform any and all development considered necessary to adjudicate the Veteran's claims for service connection for hearing loss, tinnitus, migraines, skin disorders of the hands and feet, left and right knee disabilities to include as secondary to his service-connected lumbar spine disability; and for a higher evaluation for his service-connected lumbosacral spine back disability.  In particular, the Veteran should be asked to identify any treatment related to his back surgery.

2.  After the above development has been completed, schedule the Veteran for VA examinations with an appropriate examiner to determine the nature, extent and etiology of his claimed:

hearing loss, 
tinnitus,
left and right knee disabilities,
migraine headaches, and
skin disabilities of his hands and feet.  
The entire claims folder, to include this remand, must be made available to the examiners for review, and the examination reports should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  

The examiners are asked to address the following:

a) Is it at as likely as not (50 percent or greater probability) that the Veteran has a hearing loss disability that is in any way related to his active service, to include his in-service noise exposure?

b) Is it at as likely as not (50 percent or greater probability) that the Veteran has tinnitus that is in any way related to his active service, to include his in-service noise exposure?

c) Is it as likely as not (50 percent or greater probability) that the Veteran has a current left and/or right knee disability that is: 
a. in any way related to his active service? or
b. caused or aggravated by his service-connected lumbosacral spine disability?

In determining the etiology of the claimed left and right knee disabilities, the examiner should specifically address the impact motor vehicle accident in which the Veteran's back was injured, and the Veteran having hiked long distances with a heavy pack in full gear as an gunner in the infantry.

d) Is it as likely as not (50 percent or greater probability) that the Veteran's migraine headache disability is in any way related to active service?

The examiner should note that the Board has concluded that the evidence is insufficient to support a finding of pre-existing headaches before the Veteran entered service.

e) Is it as likely as not (50 percent or greater probability) that the Veteran's skin disabilities of his hands and feet are in any way related to active service?  The examiner should consider the diagnoses of dyshidrotic eczema and tinea pedis during the appeal period when offering an opinion.

A complete rationale should be provided for all opinions given.

3.  After the development in #1 has been completed, schedule the Veteran for VA examination with the appropriate examiner to determine the nature and extent of the service-connected lumbosacral spine disability.  The entire claims folder, to include this remand, must be made available to the examiner for review, and the examination reports should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.

4.  After all of the above development is completed, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


